SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

719
CA 10-00412
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF JOHN HOGAN,
PETITIONER-APPELLANT,

                     V                                           ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONAL SERVICES,
RESPONDENT-RESPONDENT.


JOHN HOGAN, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered December 17, 2009 in a proceeding pursuant to
CPLR article 78. The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see Matter of Free v Coombe, 234 AD2d 996).




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court